McCLELLAN, J.
— Section 13 of the act to establish the criminal court of Jefferson county, as here important, reads: “That every person charged, either by complaint or indictment, with the commission of a crime of which this court has jurisdiction shall he entitled to *54a trial by jury; provided, that in cases of misdemeanor such person may make a written demand therefor, to the clerk of said court within ten days after he is arrested or taken into custody, or after the court herein established assumes jurisdiction of said case. * * * ” Loc. Laws Jefferson County, p. 604 (Gen. Laws 1886-87, p. 838). Sections 14, 15, and 16 of the act provide for the transfer of the pending criminal prosecutions from the circuit and county courts to the court created by that act. We are of the opinion that under this act demand for a trial by jury in a misdemeanor case must be made to the clerk of the court within 10 days after the arrest or taking into custody of the defendant. The expression, “or after the court herein established assumes jurisdiction of said case,” had reference only to those cases transferred or transferable from the antecedently existing courts mentioned in sections 14, 15, and 16 of the act.
The correctness of this construction is demonstrated, we think, when it is considered that, if the latterly quoted clause were interpreted to provide that the demand could be made at any time after jurisdiction of the case was assumed by that court, the first preceding requirement would be rendered utterly ineffective — a result violative of the rule that all parts of a statute must, if possible, be given full effect. Besides, the word “demand,” as therein used, imports a meaning in keeping with the idea that certain courts will transfer certain classes of causes' to the then established court. This prosecution was begun by affidavit charging the commission of a misdemeanor, and the warrant was made returnable to the criminal court of Jefferson county. The jurisdiction of the criminal court was original, and *55attached upon the perfection of the complaint and issuance of the warrant. — 11 Cyc. 670. The demand for a jury trial was not made within 10 days to the clerk of the court; and a motion to that end at the inception of the trial, according to our construction of the section quoted, came too late.
The judgment of conviction is affirmed.
Tyson, C. J., and Dowdell and Anderson, JJ., concur.